DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-25 filed on 04/03/2020 are pending and being examined. Claims 1 and 16 are independent form.
Priority
3.	This application is a 371 of PCT/US18/57305 filed on 10/24/2018; PCT/US18/57305 has PRO 62/577,023 10/25/2017.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

25 are rejected under 35 U.S.C. 103 as being unpatentable over Berini et al (US 2012/0293642, hereinafter “Berini”).

Regarding claim 1, Berini discloses an access control system (an access control device/system deployed at a side point; see figs.7-10), comprising: one or more surveillance cameras at an access point that capture image data (the access control system handles a camera to capture face images of a person for face recognition; see 710, 704, 700 of fig.7 and para.144; see also figs.8-9 and para.147-para149); a facial cropper module that extracts facial patches from the image data; a facial signature module that computes facial signatures from the facial patches (for face recognition, wherein the facial images are cropped and ranked, the landmarks and respective facial features are extracted and analyzed; see para.69, lines 6-16); and a facial recognition module that receives the computed facial signatures from the facial signature module, matches the computed facial signatures to stored facial signatures (for face recognition, where each facial image is compared with a large image database; see “Face Recognition” in para.171). 

Berini does not explicitly disclose, “sends user identity information of individuals corresponding to the stored facial signatures to the facial signature module when the computed facial signatures match the stored facial signatures” in the embodiments illustrated in Figs.7-10. However, as an alternative embodiment---Web Service Controller, Berini teaches: sends user identity information of individuals corresponding to the stored facial signatures to the facial signature module when the computed facial “the facial matching system” may send a match result back to the enrollment record server; see para.255, lines 11-13). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teaching of “checking of enrollment records” into a Web Service Controller, in order to control, manipulate, and store enrollment records, and communicate to a center server with one or more kiosks deployed in the field (Berini, see para.248-249).

Regarding claim 2, 17, Berini discloses, wherein the facial signature module ranks the facial patches using image quality factors to determine acceptable facial patches for individuals, and computes the facial signatures from the acceptable facial patches (see para.69, lines 6-16).

Regarding claim 3, 18, Berini discloses, wherein the facial signature module determines a highest ranked acceptable facial patch for each of the individuals, and computes a facial signature for each of the individuals from the highest ranked acceptable facial patch for each of the individuals (see para.69, lines 6-16).

Regarding claim 4, 19, Berini discloses, wherein the facial signature module compares each of the facial patches against one another to determine whether the facial patches are associated with same individuals or different individuals (performing “face recognition”; see 171).

Regarding claim 5, 20, Berini discloses, wherein the surveillance cameras include the facial cropper module and the facial signature module (see para.69, lines 6-16).

Regarding claim 6, 21, Berini discloses, further comprising a local control unit at the access point that includes the facial cropper module and the facial signature module (figs.7-9 and para.144-para.150).

Regarding claim 7, 22, Berini discloses, further comprising a local control unit at the access point that includes the facial recognition module (performing “face recognition”; see 171).

Regarding claim 8, 24, Berini discloses, wherein the local control unit includes a cache of the stored facial signatures, and the facial recognition module matches the computed facial signatures to the cache of the stored facial signatures (the processor and data storage area, see para.63 lines 19-27).

Regarding claim 9, Berini discloses the system of claim 7, wherein the facial recognition module executes upon a microcontroller of the local control unit (the processor and data storage area, see para.63 lines 19-27).

Regarding claim 10, 23, Berini discloses, further comprising: a connected services system that is remote to the access control point and that includes a server, wherein the server includes the facial recognition module (web service; see para.248-260).

Regarding claim 11, Berini discloses the system of claim 10, wherein the facial recognition module executes upon a microcontroller of the server (web service; see para.248-260).

Regarding claim 12, Berini discloses the system of claim 1, wherein the connected services system includes a facial recognition database that includes the stored facial signatures and the user identity information of individuals corresponding to the stored facial signatures (performing “face recognition”; see 171—para.174).

Regarding claim 13, Berini discloses the system of claim 1, wherein the facial recognition module determines whether the individuals are authorized based on the user identity information (performing “face recognition”; see 171—para.174).

Regarding claim 14, 25, Berini discloses, further comprising: a door lock system for the access point, wherein the facial signature module sends a signal to unlock a door system when the facial recognition module determines that the individuals are authorized users (“on a turnstile”; see fig. and para.148).

Regarding claim 15, Berini discloses the system of claim 1, wherein the surveillance cameras include the facial cropper module and the facial signature module (see para.69, lines 6-16) and send the computed facial signatures to a connected services system that includes the facial recognition module (see para.255, lines 11-13).

Regarding claim 16, the claim is an inherent variant of claim 1, and therefore is interpreted and rejected for the reasons set forth in the rejection of claim 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/17/2021